                   Case 19-11292-KG           Doc 1102        Filed 01/15/20        Page 1 of 6



                              UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF DELAWARE
------------------------------------------------------x
                                                      :
In re                                                 : Chapter 11
                                                      :
INSYS THERAPEUTICS, INC., et al.,                     : Case No. 19-11292 (KG)
                                                      :
                  Debtors.1                           : Jointly Administered
                                                      :
------------------------------------------------------x

               NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                 FOR HEARING ON JANUARY 16, 2020 AT 10:30 A.M. (ET)3

               THE HEARING TIME HAS BEEN RESCHEDULED FROM 9:00 A.M.
                    TO 10:30 A.M. AT THE DIRECTION OF THE COURT

I.        RESOLVED MATTER:

1.        Debtors’ Third Omnibus Motion for Entry of an Order Authorizing the Rejection of
          Certain Executory Contracts Nunc Pro Tunc to the Date of Filing of This Motion [Docket
          No. 1019 – filed December 24, 2019]

          Objection/Response Deadline:                January 7, 2020 at 4:00 p.m. (ET)

          Objections/Responses Received:              None

          Related Documents:

          i.       Certificate of No Objection Regarding Debtors’ Third Omnibus Motion for Entry
                   of an Order Authorizing the Rejection of Certain Executory Contracts Nunc Pro
                   Tunc to the Date of Filing of This Motion [Docket No. 1077 – filed January 8,
                   2020]



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); Insys Development
Company, Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC (6577); and IPT
355, LLC (0155). The Debtors’ mailing address is 3100 West Ray Road, Suite 201, Chandler, Arizona 85226.
2
    Amended items appear in bold.
3
  The hearing will be held before The Honorable Kevin Gross at the United States Bankruptcy Court for the District of
Delaware, 824 North Market Street, 6th Floor, Courtroom 3, Wilmington, Delaware 19801. Any person who wishes to
appear at the January 16, 2020 hearing is required to contact COURTCALL, LLC at 866-582-6878 prior to 12:00 noon
(ET) on Wednesday, January 15, 2020 to register his/her telephonic appearance in accordance with the Instructions for
Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.



RLF1 22654724v.1
                   Case 19-11292-KG       Doc 1102     Filed 01/15/20     Page 2 of 6



         ii.       Order Granting Debtors’ Third Omnibus Motion for an Order Authorizing the
                   Rejection of Certain Executory Contracts Effective Nunc Pro Tunc to December
                   24, 2019 [Docket No. 1083 – entered January 10, 2020]

         Status: On January 10, 2020, the Court entered an order granting the relief requested.
                 Accordingly, a hearing regarding this matter is not required.

II.      CONFIRMATION HEARING:
2.       Second Amended Joint Chapter 11 Plan of Liquidation of Insys Therapeutics, Inc. and its
         Affiliated Debtors [Docket No. 1095 – filed January 14, 2020]

         Confirmation Objection/Response Deadline:         January 6, 2020 at 4:00 p.m. (ET);
                                                           extended to January 7, 2020 at 12:00
                                                           p.m. (ET) for White & Case LLP;
                                                           extended to January 9, 2020 at 12:00
                                                           p.m. for The Chubb Companies,
                                                           Ironshore Insurance Services, LLC and
                                                           Liberty Insurance Corporation; extended
                                                           to January 9, 2020 at 4:00 p.m. (ET) for
                                                           Pierre Lapalme, Steven Meyer, and the
                                                           Non-MDL Municipalities

         Confirmation Objections/Responses Received:

         A.        The County of Williamson, Texas’ Objection to the Debtors’ Joint Chapter 11
                   Plan of Liquidation of Insys Therapeutics, Inc. and its Affiliated Debtors [Docket
                   No. 668 – filed September 27, 2019]

         B.        Notice of Objection to Liquidation Plan and Disclosure Statement (filed by S. Yu)
                   [Docket No. 719 – filed October 8, 2019]

         C.        The County of Williamson, Texas’ Objection to the Debtors’ Amended Joint Plan
                   of Liquidation of Insys Therapeutics, Inc. and its Affiliated Debtors [Docket No.
                   909 – filed November 20, 2019]

         D.        Limited Objection of Securities Lead Plaintiff to Confirmation of the Second
                   Amended Joint Chapter 11 Plan of Liquidation Proposed by Insys Therapeutics,
                   Inc. and its Affiliated Debtors [Docket No. 1064 – filed January 6, 2020]

         E.        Limited Objection of the Securities and Exchange Commission to Confirmation
                   of the Debtors’ Second Amended Joint Chapter 11 Plan of Liquidation [Docket
                   No. 1065 – filed January 6, 2020]

         F.        United States Trustee’s Objection to Second Amended Joint Chapter 11 Plan of
                   Liquidation of Insys Therapeutics, Inc. and its Affiliated Debtors [Docket No.
                   1066 – filed January 6, 2020]



                                                   2
RLF1 22654724v.1
                   Case 19-11292-KG       Doc 1102     Filed 01/15/20    Page 3 of 6



         G.        Objection of the Chubb Companies to the Second Amended Joint Chapter 11 Plan
                   of Liquidation Proposed by Insys Therapeutics, Inc. and its Affiliated Debtors
                   [Docket No. 1080 – filed January 9, 2020]

         H.        Joinder and Objection of Ironshore Insurance Services LLC and Liberty Insurance
                   Corporation to the Objection of The Chubb Companies to the Second Amended
                   Joint Chapter 11 Plan of Liquidation Proposed by Insys Therapeutics, Inc. and its
                   Affiliated Debtors [Docket No. 1082 -–filed January 9, 2020]

         I.        Informal response from the United States Department of Justice

         J.        Informal response from Pierre Lapalme

         K.        Informal response from Steven Meyer

         L.        Informal response from White & Case LLP

         M.        Informal response from the Internal Revenue Service

         N.        Informal response from the Non-MDL municipalities

         O.        Informal response from the Securities and Exchange Commission

         Assumption and Assignment
         Objection/Response Deadline:           January 6, 2020 at 4:00 p.m. (ET); extended to
                                                January 9, 2020 at 4:00 p.m. (ET) for Deloitte &
                                                Touche LLP


         Assumption and Assignment
         Objections/Responses Received:


         A.        Informal response from Deloitte & Touche LLP

         Related Documents:

         i.        Order (I) Approving the Disclosure Statement and the Form and Manner of the
                   Notice of a Hearing Thereon, (II) Establishing Solicitation and Voting
                   Procedures, (III) Scheduling Confirmation Hearing, (IV) Establishing Notice and
                   Objection Procedures for Confirmation of the Debtors’ Plan, and (V) Granting
                   Related Relief [Docket No. 952 – entered December 4, 2019]

         ii.       Disclosure Statement for Second Amended Joint Chapter 11 Plan of Liquidation
                   Proposed by Insys Therapeutics, Inc. and its Affiliated Debtors [Docket No. 956 –
                   filed December 4, 2019]

         iii.      Notice of Filing of Blacklines of Solicitation Versions of Second Amended Plan
                   and Disclosure Statement [Docket No. 957 – filed December 4, 2019]

                                                   3
RLF1 22654724v.1
                   Case 19-11292-KG       Doc 1102     Filed 01/15/20     Page 4 of 6



         iv.       Notice of (I) Approval of the Disclosure Statement, (II) Establishment of
                   Solicitation and Voting Procedures, (III) Scheduling of Confirmation Hearing,
                   and (IV) Establishment of Notice and Objection Procedures for Confirmation of
                   the Joint Chapter 11 Plan of Liquidation of Insys Therapeutics, Inc. and its
                   Affiliated Debtors [Docket No. 958 – filed December 4, 2019]

         v.        Proof of Publication (New York Times) [Docket No. 1006 – filed December 19,
                   2019]

         vi.       Verification of Publication (USA Today) [Docket No. 1007 – filed December 19,
                   2019]

         vii.      Notice of Filing of Plan Supplement Pursuant to the Second Amended Joint
                   Chapter 11 Plan of Reorganization of Insys Therapeutics, Inc., and its Affiliated
                   Debtors [Docket No. 1049 – filed December 30, 2019]

         viii.     Affidavit of Service of Solicitation Materials [Docket No. 1056 – filed January 2,
                   2020]

         ix.       Notice of Filing of Second Plan Supplement Pursuant to the Second Amended
                   Joint Chapter 11 Plan of Reorganization of Insys Therapeutics, Inc. and its
                   Affiliated Debtors [Docket No. 1067 – filed January 6, 2020]

         x.        Declaration of Jane Sullivan of Epiq Corporate Restructuring, LLC Regarding
                   Voting and Tabulation of Ballots Cast on the Second Amended Joint Chapter 11
                   Plan of Liquidation of Insys Therapeutics, Inc. and its Affiliated Debtors [Docket
                   No. 1086 – filed January 13, 2020]

         xi.       Declaration of Andrew M. Troop in Support of Payment by the Debtors of an
                   Administrative Expense Claim for Professional Fees of Holders of State and
                   Municipality/Tribe Claims [Docket No. 1087 – filed January 13, 2020]

         xii.      Declaration of David J. Molton in Support of Payment by the Debtors of an
                   Administrative Expense Claim for Professional Fees of Holders of State and
                   Municipality/Tribe Claims [Docket No. 1088 – filed January 13, 2020]

         xiii.     Declaration of Michael A. Tucker in Support of Second Amended Joint Chapter
                   11 Plan of Liquidation of Insys Therapeutics, Inc. and its Affiliated Debtors
                   [Docket No. 1089 – filed January 13, 2020]

         xiv.      Memorandum of Law in Support of Confirmation of the Second Amended Joint
                   Chapter 11 Plan of Liquidation of Insys Therapeutics, Inc. and its Affiliated
                   Debtors and Response to Objections to Confirmation [Docket No. 1090 – filed
                   January 13, 2020]

         xv.       Notice of Filing of Proposed Findings of Fact, Conclusions of Law, and Order
                   Confirming the Second Amended Joint Chapter 11 Plan of Liquidation of Insys


                                                   4
RLF1 22654724v.1
                   Case 19-11292-KG       Doc 1102     Filed 01/15/20     Page 5 of 6



                   Therapeutics, Inc. and its Affiliated Debtors [Docket No. 1091 – filed January 13,
                   2020]

         xvi.      Order Authorizing the Debtors to Exceed the Page Limit Requirement with
                   Respect to the Debtors’ Confirmation Brief [Docket No. 1094 – entered January
                   14, 2020]

         xvii.     Notice of Filing of Blackline of Second Amended Joint Chapter 11 Plan of
                   Liquidation of Insys Therapeutics, Inc. and its Affiliated Debtors [Docket No.
                   1096 – filed January 14, 2020]

         Status: The confirmation hearing will go forward. The Debtors have resolved the
                 objections and responses listed at agenda items A, C, and I–N, as well as the
                 informal cure response from Deloitte & Touche LLP. The Confirmation Hearing
                 will go forward on a contested basis at this time, at least in part, with respect to
                 agenda items B, D–H, and O.




                                                   5
RLF1 22654724v.1
                   Case 19-11292-KG   Doc 1102   Filed 01/15/20      Page 6 of 6



Dated: January 15, 2020
       Wilmington, Delaware

                                         /s/ Christopher M. De Lillo
                                         RICHARDS, LAYTON & FINGER, P.A.
                                         John H. Knight (No. 3848)
                                         Paul N. Heath (No. 3704)
                                         Amanda R. Steele (No. 5530)
                                         Zachary I. Shapiro (No. 5103)
                                         Christopher M. De Lillo (No. 6355)
                                         One Rodney Square
                                         920 N. King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 651-7700
                                         Facsimile: (302) 651-7701

                                         -and-

                                         WEIL, GOTSHAL & MANGES LLP
                                         Gary T. Holtzer (admitted pro hac vice)
                                         Ronit J. Berkovich (admitted pro hac vice)
                                         Candace M. Arthur (admitted pro hac vice)
                                         Brenda L. Funk (admitted pro hac vice)
                                         767 Fifth Avenue
                                         New York, New York 10153
                                         Telephone: (212) 310-8000
                                         Facsimile: (212) 310-8007

                                         Attorneys for the Debtors
                                         and Debtors in Possession




                                             6
RLF1 22654724v.1
